Citation Nr: 9928920	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-12 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran's countable income was properly 
calculated for improved disability pension benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H.  Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1953 to April 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

Whether the veteran's countable income was properly 
calculated for improved disability pension benefit purposes 
from January 1, 1995, is the subject of the remand portion of 
this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal that is finally addressed 
herein has been obtained.  

2.  From February 1, 1994, through December 31, 1994, the 
veteran's improved disability pension award accurately 
considered his income and the exclusion of his minor 
children's Social Security income. 


CONCLUSION OF LAW

From February 1, 1994, to December 31, 1994, the veteran's 
countable income was properly calculated for improved 
disability pension benefit purposes.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.23(d), 3.57, 3.271, 3.272(m) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By decision in May 1997, the Board concluded that, based upon 
income and expense figures submitted during 1994, the 
veteran's children's Social Security income was excludable 
from the veteran's annual countable income because hardship 
was shown.  The RO implemented this decision, notifying the 
veteran by official letter dated in November 1997.  This 
letter notified the veteran of his award rates effective 
February 1, 1994, December 1, 1994, January 1, 1996, January 
1, 1997, and February 1, 1997.  The veteran disagreed with 
this decision indicating his belief that he was entitled to a 
greater award based upon a larger exclusion of his children's 
Social Security income.  The Board will limit its final 
decision to the time frame from February 1, 1994, through 
December 31, 1994.  The remaining time frame will be 
addressed in the remand portion of this decision.  

As noted in the Board's prior decision the veteran submitted 
an application for exclusion of children's income in June 
1994.  At that time he listed certain expenses, but in 
September 1994, he indicated a desire to clarify those 
expenses.  This clarification reflects that the veteran 
reported expenses of a greater magnitude than previously 
indicated.  As noted previously, the Board concluded that the 
reported expenses, including an average with respect to heat 
and electric and the additional $200 for clothing, totaled 
approximately $1,171 per month.  When $1,171 is annualized 
the amount is $14,052.  This was the figure that was used by 
the RO in arriving at the veteran's award, as indicated in 
the November 1997 letter. 

The general rule is that payments of any kind from any source 
shall be counted as income during the 12-month annualization 
period in which received unless specifically excluded under 
38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a) (1998).  Income from 
Social Security benefits is included for purposes of 
calculating the annual countable income.  38 C.F.R. 
§ 3.262(f) (1998).  The veteran's annual income includes the 
veteran's annual income, the annual income of the veteran's 
dependent spouse, and the annual income of each child of the 
veteran in the veteran's custody or to whose support the 
veteran is reasonably contributing (to the extent such 
child's income is reasonably available to or for the veteran, 
unless in the judgment of VA to do so would work a hardship 
on the veteran).  There is a rebuttable presumption that all 
of the child's income is reasonably available to or for the 
veteran.  38 C.F.R. § 3.23(d)(4).  The veteran has indicated 
that his children's income is reasonably available to him, as 
was concluded by the Board in the May 1997 decision.  See 
application for exclusion of children's income, dated and 
received in September 1997.  

Effective December 1, 1993, the maximum annual countable 
income limitation for a veteran with two dependent children 
was $11,570.  Effective December 1, 1994, the maximum annual 
countable income limitation for a veteran with two children 
was $11,895.  38 U.S.C.A. § 1541 (West 1991).  Effective 
February 1, 1994, the veteran and his two children were in 
receipt of Social Security benefits totaling $5,796.  From 
December 1, 1994, the veteran and his children were in 
receipt of annual Social Security benefits totaling $5,964.  

When hardship is established under the provisions of 
38 C.F.R. § 3.23(d)(6), as it has been in this case, there 
shall be excluded from the available income of any child or 
children an amount equal to the amount by which annual 
expenses necessary for reasonable family maintenance exceed 
the sum of countable annual income plus VA pension 
entitlement computed without consideration of this exclusion.  
The amount of this exclusion shall not exceed the available 
income of any child or children, and annual expenses 
necessary for reasonable family maintenance shall not include 
any expenses which were considered in determining the 
available income of the child or children or the countable 
annual income of the veteran or surviving spouse.  38 C.F.R. 
§ 3.272(m).  

The following calculation is used at arriving at the 
veteran's monthly award.  The amount of his total Social 
Security family income is deducted from the maximum annual 
rate.  In this case $11,570 minus $5,796 equal $5,774.  This 
amount is divided by 12 for a monthly benefit of $481.  $481 
is then multiplied by 12 for an annual VA pension benefit of 
$5,772.  Therefore, the sum of the veteran's countable annual 
income plus VA pension entitlement, that is computed without 
consideration of any exclusion, is accomplished by adding 
$5,772 to $5,796, giving a total of $11,568.  This amount is 
then deducted from the veteran's expenses.  In this case the 
veteran's expenses were $14,052 minus $11,568 for a total of 
$2,484.  Since the amount of the exclusion shall not exceed 
the available income of any child or children and the record 
reflects that the total Social Security benefit, for the 
veteran's children at that time, was an annual amount of 
$2,208, $2,208 is the total amount that may be deducted.  
Therefore, $2,208 is deducted from $11,568 for a total of 
$9,360.  The veteran's VA income of $5,772 is then deducted 
from the $9,360 for a total of $3,588.  $3,588 is then 
deducted from the maximum annual rate of $11,578 for a total 
of $7,982.  This figure is then divided by 12 for a monthly 
amount of $665.  This is the amount the veteran was awarded 
from February 1, 1994, as noted in the November 1997 award 
letter.  

Effective December 1, 1994, the maximum annual rate for a 
veteran with two children increased to $11,895.  The record 
reflects that on December 1, 1994, the veteran's total annual 
Social Security benefit was $5,964.  At that time his 
reported expenses continued to remain at $14,052.  Using the 
formula set forth above the veteran's total VA income and 
Social Security income was $11,892.  This is $2,160 less than 
his reported expenses of $14,052.  Although his children's 
annual Social Security income, effective December 1, 1994, 
totaled $2,280, the exclusion from income is limited to not 
exceeding the annual expenses necessary for reasonable family 
maintenance.  Therefore, the exclusion may not exceed the 
$2,160.  When $2,160 is inserted into the formula used above, 
the veteran's monthly award, effective December 1, 1994, was 
$674, as indicated in the November 1997 award letter.  

On the basis of the above analysis the veteran's award has 
been properly calculated from February 1, 1994, through 
December 1, 1994, with appropriate consideration of the 
veteran's children's Social Security income that may be 
excluded from the veteran's countable income for improved 
disability pension benefit purposes.  


ORDER

For the period from February 1, 1994, through December 31, 
1994, the veteran's countable income was properly calculated 
for improved disability pension benefit purposes.  To this 
extent, the appeal is denied. 



REMAND

In September 1997 the veteran's representative submitted a 
letter indicating that attached documents were being 
submitted in support of the veteran's claim for 1995 and 
1996.  The attached documents included two eligibility 
verification reports and two applications for exclusion of 
children's income, with 1995 and 1996 entered at the top 
right corner.  The November 1997 award letter acknowledges 
the receipt of the veteran's 1997 report effective February 
1, 1997, but neither the award letter nor the statement of 
the case addressed the indication that the reports were 
submitted for 1995 and 1996.  The submission of these 
reports, reflecting larger expenses than previously reported, 
infers the issue of whether the reports are timely.  See 
38 C.F.R. § 3.660(b)(2) (1998).  Whether or not the reports 
are timely is inextricably intertwined with the issue of 
whether the veteran's countable income was properly 
calculated, beginning January 1, 1995, for improved 
disability pension benefit purposes.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should adjudicate the 
inextricably intertwined issues of 
whether the income and expense reports, 
filed for 1995 and 1996 and received in 
September 1997 were timely filed.  If the 
decision is adverse to the veteran, he 
should be notified of the decision and 
his appellate rights.  If a notice of 
disagreement is received, and a 
substantive appeal following the issuance 
of a statement of the case, appropriate 
appellate procedure should be followed.  

2.  If any additional relevant evidence 
is received regarding the issue of 
whether the veteran's countable income 
was properly calculated for improved 
disability pension benefit purposes from 
January 1, 1995, is received, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Error! Not a valid link.

